IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,408-01


                   EX PARTE PEDRO VALENTIN-ESCOBAR, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. F-2014-1145-A WHC-1 IN THE 16TH DISTRICT COURT
                            FROM DENTON COUNTY


       P ER CURIAM. A LCALA, J., filed a concurring opinion in which J OHNSON, J.,
joined.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to seventeen years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary because counsel advised Applicant

incorrectly as to his parole eligibility. Ex parte Moussazadeh, 361 S.W.3d 684, 691–92 (Tex. Crim.
                                                                                                       2
Ohio App. 2012); TEX . GOV ’T . CODE § 508.145(d)(1). Applicant has alleged facts that, if true, might

entitle him to relief. In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall provide Applicant’s trial counsel with the opportunity to

respond to Applicant’s claim of ineffective assistance of counsel and involuntary plea. The trial

court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall make specific findings as to whether counsel

told Applicant that he would be eligible for parole in two years, despite a conviction for an offense

that is not eligible for parole until time served equals one-half the sentence. If the court finds

counsel erred, it shall make specific findings as to whether there is a reasonable probability that, but

for counsel’s errors, Applicant would have insisted on a trial. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

                This application will be held in abeyance until the trial court has resolved the fact

issues. The issues shall be resolved within 90 days of this order. A supplemental transcript

containing all affidavits and interrogatories or the transcription of the court reporter’s notes from any

hearing or deposition, along with the trial court’s supplemental findings of fact and conclusions of

law, shall be forwarded to this Court within 120 days of the date of this order. Any extensions of
                                                                                   3

time must be requested by the trial court and shall be obtained from this Court.

Filed: October 5, 2016
Do not publish